TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00493-CV



                    Bettye Hogan and Eddie Michael Hogan, Appellants

                                              v.

                                Roddey Dale Hogan, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
        NO. C-1-PB-08-088139, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties to this appeal have filed an Amended Joint Motion to Dismiss Appeal.

We grant the motion and dismiss this appeal. Tex. R. App. P. 42.1.




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: March 31, 2010